         Case 1:20-cv-06452-JGK Document 3 Filed 11/23/20 Page 1 of 1
                                                   I
                                                   , .....-
                                                        -·- -
                                                           -·· .
                                                   I '·T•r-, ,-,
                                                                --       -
                                                                             -- -- - · ----·--- -
                                                                               .. -


                                                                               1. 1 ,
                                                                                        - - ....,   ,.   --•    • '   •     ... · •    ..., •



                                                   il._L          ~ullV

                                                   ; ; J.YJC ~ J!I'S: ~T
UNITED STATES DISTRICT COURT                                  . ~,r'l'
                                                   •,;I f_..-.L,_      •-;- r\ :, ·1 .- r . ,'• '        T ' I '      r- f · ..._- \
                                                                   - · • ·\.' . ;.-. ~ - .               . ,J . .
SOUTHERN DISTRICT OF NEW YORK

                                                                       :-=./--,i~1/;oj~.
                                                       • ;v-,c;(.                                                                           I

                                                   1
                                                    :   ~~- ;.,_~~·
GOWRISH BOLLUR,
                                                  20-cv-6452 (JGK)
                        Plaintiff,
                                                  ORDER
            - against -

INNERWORKINGS, INC., ET AL.,

                        Defendants.



JOHN G. KOELTL, District Judge:


     As discussed at the conference held o n Nov ember 2 3 , 202 0 ,

this case is dismissed with o ut prejudice as mo o t .                       The Clerk is

directed to close this case .


SO ORDERED.

Dated:      New York, New York
            November 23, 2020


                                          United States District Judge
